— In a proceeding pursuant to CPLR article 78 to review the determination of the respondents not to reinstate the petitioner’s license to practice as a veterinarian at race tracks in this State, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Velsor, J.), dated July 25, 1984, which dismissed the proceeding on the merits.
Judgment affirmed, without costs or disbursements.
Special Term correctly found that since the petitioner admitted that he had made bets on football games through a bookmaker, the respondents’ refusal to reinstate the petitioner’s license was reasonable and supported by the law (see, Racing, Pari-Mutuel Wagering and Breeding Law § 213 [2]). Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.